Citation Nr: 0628824	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  96-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for residuals of internal derangement of the left 
knee.

2.  Entitlement to a disability rating in excess of 10 
percent for dislocation of the left hip.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for lower 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In July 1999, the RO increased the rating for the left knee 
from 10 percent to 20 percent, effective from September 15, 
1995.  In July 2003, the RO increased the rating for the left 
hip from zero percent to 10 percent, effective from September 
15, 1995.  As these do not represent the highest possible 
ratings available under the rating schedule for 
musculoskeletal disabilities, the appeal continues.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

In July 2003 and March 2004, the Board remanded this case for 
further development.  In May 2006, the veteran testified 
before the undersigned Judge at a Travel Board hearing at the 
RO.   

The issues of entitlement to a disability rating in excess of 
20 percent for residuals of internal derangement of the left 
knee and entitlement to a disability rating in excess of 10 
percent for dislocation of the left hip, and entitlement to 
service connection for lower back disability are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied a service connection claim for lower back 
disability in November 1997.  The veteran was notified of his 
procedural and appellate rights in a letter that same month; 
however, he did not perfect an appeal of this matter.

2.  New evidence received since the RO's November 1999 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The RO's November 1997 decision, which denied a service 
connection claim for lower back disability, is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  The evidence received since the November 1997 decision is 
new and material, and the service connection claim for lower 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied service connection for lower back disability in 
a November 1997 rating decision.  The veteran was notified of 
the decision and of his procedural and appellate rights by a 
letter that same month; however, the veteran did not appeal. 
Thus, that decision is final.  38 C.F.R. § 20.1103 (2005).

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2005).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. When a claim to reopen 
is presented under section 5108, VA must first determine 
whether the evidence presented or secured since the last 
final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

By regulation, for purposes of the veteran's request, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

At the time of the November 1997 rating decision, the claims 
file included service medical records, outpatient treatment 
reports from VA, and reports from Health America.  Service 
medical records did not show treatment for a lower back 
problem in service.  There was no record of treatment for 
degenerative joint disease of the lower back.  A January 1997 
VA evaluation report indicated that the veteran had a history 
of injury twenty years ago with lower back pain for several 
months.  However, x-ray findings in January 1997 were 
unremarkable.  The diagnosis was lower back pain.  Based upon 
the above evidence, the RO denied the claim, finding that 
there was no disability in service and no current lower back 
disability for VA compensation purposes.  38 C.F.R. § 3.303 
(2005).  

In the veteran's application to reopen his service connection 
claim for lower back disability, he submitted a medical 
record from Melinda Wang, M.D. dated in July 2002.  The 
record shows lower back symptoms of muscle spasm and joint 
tenderness.  Dr. Wang diagnosed acute low back strain.  
Another medical statement was submitted by the veteran.  
Robert M. Fetchero, D.O. stated in May 2006 that he believed 
that the veteran's low back condition was due to an injury 
incurred in service.  A VA examination report dated in 
October 2003 diagnosed the veteran as having mild L3-5 
degenerative joint disease with mild degenerative disc 
disease without spinal stenosis and without any 
radiculopathy.

The two private medical statements and VA examination 
findings show a current lower back disability, thereby 
raising a reasonable possibility of substantiating the 
service connection claim for lower back disability.  Thus, 
the evidence received subsequent to the November 1997 rating 
decision is "new and material" as contemplated by 38 C.F.R. 
§ 3.156, and provides a basis to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West. 2002 & Supp. 2005).  

Duty to Notify and Assist

The Board has considered the veteran's claims with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100 et. seq. (West 2002 & Supp. 2005); see also Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Given the favorable 
outcome as noted above, no conceivable prejudice to the 
veteran could result from this adjudication.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  At the outset, the Board 
notes that the duty to notify and assist has been met to the 
extent necessary to reopen the claim.  Thus, there is no 
prejudice to the veteran in deciding that part of the claim 
at this time.  The additional delay in the adjudication of 
this issue which would result from a remand solely to allow 
the RO to apply the VCAA would not be justified.  VA's duty 
to notify and assist with regard to the merits of the claim 
is discussed in the REMAND herein.




ORDER

New and material evidence has been submitted to reopen 
entitlement to service connection for lower back disability.


REMAND

As noted above, the veteran testified to the undersigned 
Judge that he believes that he has a lower back disability 
that he injured in service.  Alternatively, he asserts that 
his lower back disability is related to his service-connected 
left knee and left hip disabilities.  Medical records from 
Drs. Wang and Fetchero show that the veteran is receiving 
treatment for a lower back problem.  A VA examination report 
dated in October 2003 addressed the etiological questions of 
whether the veteran's lower back disability was related to 
service, and alternatively, his service-connected left knee 
disability.  However, no opinion was made regarding whether 
his lower back disability is related to his service-connected 
left hip disability.  Based upon the above evidence, the 
Board required a VA etiological opinion to determine whether 
the veteran's lower back disability is related to his 
service-connected left hip disability.  38 C.F.R. § 3.159 
(2005).

As for the increased rating claims, the veteran testified to 
the undersigned Judge that both his left knee and left hip 
have worsened since his last VA examination dated in October 
2003.  Therefore, these claims warrant a new VA examination 
to consider the current condition of the veteran's left knee 
and left hip disabilities.  38 C.F.R. § 3.159 (2005); see 
also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  AMC/RO should schedule the veteran for 
VA examination to determine the nature and 
etiology of his lower back disability. The 
claims folder must be made available to 
and reviewed by the examiner pursuant to 
conduction and completion of the 
examination.  The examiner should provide 
an opinion as to whether it is very 
likely, as likely as not, or highly 
unlikely that his lower back disability is 
directly related to service or 
alternatively, secondary to his left knee 
and/or left hip disabilities.  Explanation 
for all opinions should be provided, 
including a discussion of evidence relied 
on for opinions.

2.  The AMC/RO should schedule the veteran 
for a VA examination to ascertain the 
nature, extent, and current severity of 
his left knee and left hip disabilities.  
The claims folder must be made available 
to and reviewed by the examiner pursuant 
to conduction and completion of the 
examination. The examination must include 
complete range of motion studies.  All 
other indicated studies should be 
accomplished.

The examiner should determine whether the 
left knee and left hip exhibit weakened 
movement, instability, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to any 
weakened movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups.  This 
determination should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  
Explanation for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
review the claims file and re- adjudicate 
the veteran's service connection and 
increased evaluation claims.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


